Citation Nr: 1807483	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-08 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rate of pay of non-service connected, improved death pension benefits with aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION
	
The Veteran served on active duty from November 1945 to June 1948 and March 1951 to July 1956 in the United States Army.  He also served in the Air Force.  He died in December 1992, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that her monthly rate of her nonservice-connected improved death pension benefits should be higher.

Review of the record shows that the nonservice-connected death pension benefits with entitlement to aid and attendance was granted and effective November 15, 2010, payable from December 1, 2010. 

The claims file is devoid of Eligibility Verification Reports (EVRs) for the appeal period from December 2010 to date.  The RO seems to solely rely on income verification through Social Security directly.  This is inadequate because it is unclear if the appellant has any medical expenses or other offsets to reduce her annual income.  The last evidence concerning the appellant's income and expenses is dated in 2014 (when the RO verified her Social Security income).  On remand, the RO should attempt to obtain EVRs from 2010 to present.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide updated income and expense information for the periods from December 2010, forward, to include through updated Eligibility Verification Reports (EVRs).

2.  Then, readjudicate the claim. If any benefit sought on appeal is denied, issue the appellant and her representative a Supplemental Statement of the Case.  The case should then be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

